Filed 11/19/20 In re A.S. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re A.S., a Person Coming                                   B301424
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                            (Los Angeles County
 DEPARTMENT OF                                                 Super. Ct.
 CHILDREN AND FAMILY                                           No. 19CCJP04659A)
 SERVICES,

           Plaintiff and Respondent,

           v.

 QUINCY S.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Judge Pro Tempore.
Affirmed.
      Elizabeth C. Alexander, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                       _____________________
      Quincy S. (father) appeals from the order of the juvenile
court taking jurisdiction over his teenaged daughter, A.S. Father
contends that the evidence does not support the finding A.S. is a
dependent of the court under Welfare and Institutions Code1
section 300, subdivision (b)(1). We affirm.
                        BACKGROUND
       Father and mother never married and were not in a
relationship when the Department of Children and Family
Services (DCFS) received a referral about A.S.
       The child, who lives with mother, has an on and off
relationship with father and had not seen him in three months
when the incident occurred in May 2019. That day, A.S. was at
the paternal grandmother’s house playing cards with paternal
aunt when father arrived. A.S. refused to speak to father causing
him to become upset that she was being disrespectful. The two
exchanged words and then father “popped” his daughter in the
mouth at least twice. Panicked, paternal aunt called mother to
pick A.S. up.
       A.S. and paternal aunt were present when mother arrived.
Paternal aunt described father as “looking for a fight.” Mother
told father “not to put his fucking hands on my daughter,” to
which father replied, “you’re not going to tell me what to do. I’ll
beat your ass.” Father pushed mother and she stumbled


      1 All further statutory references are to the Welfare and
Institutions Code.




                                 2
backwards but pushed father back. The two began to fight. He
hit her on the side of the face with his fist around the temple and
cheek. She hit him back with a knife. A.S. sustained a cut on her
finger when she tried to stop her parents’ violence. Paternal
grandmother told them to leave and so mother and A.S., who was
crying, got into the car. Father then kicked the car’s sideview
mirror off. A.S. confirmed these events and later told paternal
aunt that if father had “just left us alone this wouldn’t have
happened.” Father sustained lacerations and stab wounds.
      DCFS filed a petition under section 300, subdivisions (a)
and (b)(1) alleging father’s physical abuse of A.S. (counts a-1 and
b-) and domestic violence (counts a-2 and b-2). The juvenile court
removed A.S. from her parents. DCFS placed her with maternal
grandmother.
      After the detention, mother was cooperative and visited the
child daily. She reported having experienced domestic violence in
the past with father. In the worst incident, the two fought
physically when mother was seven months pregnant with A.S.
Father went to jail.
      N.G., the mother of father’s oldest child, C.S., reported that
in the past father and N.G. engaged in domestic violence. They
were each arrested once for fighting. N.G. sought a restraining
order against father once to mollify C.S.’s school because father
had become angry when C.S. did not want him to pick her up
“and threw some things around at the school.”
      A.S. did not wish to have visits with father.
      Mother stipulated to the petition’s allegations. The
juvenile court sustained the petition as amended finding true the
allegations in all counts as to mother and in counts b-1 (physical
abuse of A.S.), and a-2 and b-2 (domestic violence) as to father.




                                 3
(§ 300, subds. (a) & (b)(1).) The court removed the child from her
parents’ custody and ordered reunification services. Father
appealed.
                          DISCUSSION
       Father contends the evidence does not support the order
sustaining the count alleging domestic violence under
subdivision (b)(1) of section 3002 because the admitted violence
between father and mother was “an isolated incident that was
not likely to continue,” where the last and only prior incident was
15 years earlier and where mother started it.
       Section 300, subdivision (b)(1) invokes the jurisdiction of
the juvenile court and describes a child who either “has suffered,
or there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect
the child.” (Italics added.) The “use of the disjunctive ‘or’
demonstrates that a showing of prior abuse and harm is


      2  The juvenile court sustained count b-2 that alleged: “The
child A[.]S[.]’s mother, . . . and father . . . have a history of
engaging in violent altercations in the presence of the child. On
05/25/19, the father struck the mother’s face with the father’s
fists and pushed the mother to the ground. The mother pushed,
struck and stabbed the father’s back and neck with a knife
inflicting three puncture wounds to the father’s back which
required 13 stitches and a superficial wound to the father’s neck.
The father kicked the mother’s vehicle and broke the rearview
mirror while the child was inside the vehicle. On a prior
occasion, the father struck and pushed the mother. The
parents[’] violent conduct endangers the child’s physical health
and safety, and places the child at risk of serious physical harm,
damage and danger.”




                                 4
sufficient, standing alone, to establish dependency jurisdiction
under these subdivisions.” (In re J.K. (2009) 174 Cal.App.4th
1426, 1435, fn. omitted.) If the jurisdictional allegations are
based solely on risk to the child, that risk must be shown to exist
at the time of the jurisdictional hearing. (In re Isabella F. (2014)
226 Cal.App.4th 128, 140.)
       “[D]omestic violence in the same household where children
are living . . . is a failure to protect [the children] from the
substantial risk of encountering the violence and suffering
serious physical harm or illness from it.” (In re Heather A. (1996)
52 Cal.App.4th 183, 194.) Children can be “put in a position of
physical danger from [spousal] violence” because, “for example,
they could wander into the room where it was occurring and be
accidentally hit by a thrown object, by a fist, arm, foot or leg.”
(Ibid.; accord, In re E.B. (2010) 184 Cal.App.4th 568, 575–576.)
We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re M.R. (2017) 8 Cal.App.5th 101, 108.)
       Here, the evidence was more than sufficient to support the
juvenile court’s domestic violence finding in count b-2. A.S. has
already suffered harm. The entire fight took place in front of the
child. She was cut when she tried to stop the fight. And she was
crying in the car when father kicked the sideview mirror off.
       Moreover, past “ ‘violent behavior in a relationship is ‘the
best predictor of future violence.’ Studies demonstrate that once
violence occurs in a relationship, the use of force will reoccur in
63% of those relationships. . . . Even if a batterer moves on to
another relationship, he will continue to use physical force as a
means of controlling his new partner.’ ” (In re E.B., supra,
184 Cal.App.4th at p. 576.) A.S. knows that father is violent with
women. N.G. confirmed that father fought with her and was




                                 5
arrested for it. Then he moved on to a violent relationship with
mother and hit her while she was seven months’ pregnant with
A.S. Father even hit A.S. multiple times Father’s attempts to
recast the evidence and downplay his role by blaming mother is
unavailing. Father is pugnacious. He was “ ‘looking for a fight’ ”
and threatened to “beat [mother’s] ass’ ” that day. He threw
things around at C.S.’s school. Violence in front of a child is still
violence and father has demonstrated a long history of engaging
in violence with women, including his own daughter, which is a
good predictor of risk of harm to A.S.3
                          DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                      DHANIDINA, J.


We concur:



             EDMON, P. J.             EGERTON, J.




      3 As we affirm the order taking jurisdiction over A.S. based
on father’s conduct under count b-2, we need not address the
merits of father’s challenge to counts b-1 and a-1. “As long as
there is one unassailable jurisdictional finding, it is immaterial
that another might be inappropriate.” (In re Ashley B. (2011) 202
Cal.App.4th 968, 979.)




                                  6